DETAILED ACTION
The Amendment filed 10/8/2021 has been entered. The Claims are further amended as below .
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elias Soupos on 10/20/2021.

The application has been amended as follows: 
The Claims of 10/8/2021 are replaced by the following and all notations to the below are set to reference the entered Claims of 10/8/2021.

1.         (Proposed amendment) An engine system, comprising:
an engine comprising an intake manifold and an exhaust manifold, the engine configured to combust a fuel-air mixture received via the intake manifold and produce a flow of exhaust gases via the exhaust manifold;
a turbocharger comprising a turbine;
an exhaust passageway fluidly connecting the exhaust manifold of the engine to the turbine and an intake passageway fluidly connected to the intake manifold of the engine for supplying the fuel-air mixture;
a catalyzed member that includes a metal substrate that is adapted to trap particulate matter therein from exhaust gas passing through the exhaust passageway during engine operation, the metal substrate being coated with a three-way catalyst, the catalyzed member positioned along the exhaust passageway between the engine and the turbine; 
a control module associated with the engine; 
a single exhaust gas sensor disposed along the exhaust passageway, the single exhaust gas sensor positioned between the catalyzed member catalyzed member catalyzed member 
an air-fuel regulator disposed along the intake passageway, the air-fuel regulator being communicatively coupled to the control module and operating to control and air-fuel mixture provided to the engine, the air-fuel mixture being provided at an air-fuel ratio (AFR) that is controlled by the air-fuel regulator to be within a desirable range in response to commands provided by the control module, wherein the commands provided by the control module are based on an AFR set point value that is determined by the control module based primarily on the one or more signals provided to the control module from the single exhaust gas sensor; and
an exhaust gas recirculation (EGR) loop fluidly connected downstream of the catalyzed member 

2.	(Cancelled) 
3.	(Proposed amendment) The engine system of claim [[2]]1, wherein the metal substrate of the catalyzed member comprises a metallic structure coated with the three-way catalyst.
4.	(Original) The engine system of claim 3, wherein the metallic structure is a honeycomb structure.

6.	(Original) The engine system of claim 1, wherein the turbocharger comprises a compressor fluidly connected between a fluid supply passageway for receiving the fuel-air mixture and the intake passageway and the turbine is fluidly connected between the exhaust passageway and an exhaust outlet passageway to output the exhaust gases, wherein the EGR loop comprises an EGR passageway fluidly connected along the exhaust outlet passageway at an inlet port downstream of the turbine and fluidly connected along the fluid supply passageway at an outlet port upstream of the compressor.
7.	(Original) The engine system of claim 6, wherein EGR loop comprises an EGR cooler positioned along the EGR passageway and an EGR valve between the EGR cooler and the outlet port.
8.	(Original) The engine system of claim 1, wherein the EGR loop is a low pressure EGR loop.
9.	(Cancelled) 
10.	(Cancelled) 
11.	(Proposed Amendment) A method for operating an engine comprising:
combusting a fuel-air mixture and producing a flow of exhaust to a turbine of a turbocharger via an exhaust passageway;
directing the flow of exhaust through a catalyzed member prior to providing the flow of exhaust to the turbine, wherein the catalyzed member includes a metal substrate that is adapted to trap particulate matter therein from the flow of exhaust gas, the metal substrate being coated with a three-way catalyst that reduces emissions included in the flow of exhaust; and
controlling an air-to-fuel ratio of the fuel-air mixture primarily based on emissions in the flow of exhaust following the catalyzed member 
metal substrate of the catalyzed member comprises a metallic structure coated with a three-way catalyst.
13.	(Original) The method of claim 11, wherein the catalyzed member reduces hydrocarbons (HC), carbon monoxide (CO), and nitric oxide (NO), and nitric dioxide (NO2) in the exhaust.
14.	(Original) The method of claim 11, further comprising
detecting emissions in the flow of exhaust following the catalyzed member;
determining current operating conditions based on the detected emissions; and
determining an air-to-fuel ratio set point based on comparing the current operating conditions against a target operating condition.
15.	(Original) The method of claim 14, further comprising adjusting the air-to-fuel ratio of the fuel-air mixture based on the air-to-fuel ratio set point.
16.	(Proposed amendment) An exhaust treatment system, comprising:
an exhaust passageway configured to receive a flow of exhaust based on combustion of a fuel-air mixture;
a turbocharger comprising a turbine and a compressor, the turbine configured to receive the flow of exhaust from the exhaust passageway and to induce rotation of the compressor based on the received flow of exhaust;
a catalyzed member that includes a metal substrate that is adapted to trap particulate matter therein from exhaust gas passing through the exhaust passageway during engine operation, the metal substrate being coated with a three-way catalyst, the catalyzed member positioned along the exhaust passageway upstream of the turbine and configured to reduce emissions in the flow of exhaust prior to reception by the turbine; and
a control module comprising a memory storing instruction for operating the exhaust system and a processor coupled to the memory, the processor configured to execute the instructions to control an air-to-fuel ratio of the fuel-air mixture primarily 
17.	(Proposed amendment) The exhaust treatment system of claim 16, wherein the metal substrate of the catalyzed member comprises a metallic structure coated with a three-way catalyst.
18.	(Original) The exhaust treatment system of claim 6, wherein the catalyzed member reduces hydrocarbons (HC), carbon monoxide (CO), and nitric oxide (NO), and nitric dioxide (NO2) in the exhaust.
19.	(Original) The exhaust treatment system of claim 16, further comprising one or more sensors positioned along the exhaust passageway between the catalyzed member and the turbine, the one or more sensors are configured to detect one or more emissions in the flow of exhaust, wherein the control module is further configured to:
determine current operating conditions based on the detected emissions;
determine an air-to-fuel ratio set point based on comparing the current operating conditions against a target operating condition; and
adjust the air-to-fuel ratio of the fuel-air mixture based on the air-to-fuel ratio set point.


While US Patent 6301888 teaches a three way catalyst upstream of a turbine with a sensor upstream of the catalyst, the sensor is used to determine the A/F ratio going into the engine and could be substituted for a manifold sensor. Thus, with this set of teachings, US Patent 6857263 teaches that a sensor may be disposed directly upstream of a turbine and downstream of exhaust components to teach the air fuel ratio of the air entering the engine in an equivalent manner. As such the secondary reference teaches that the sensor of the primary may be moved to the location just upstream of the turbine and such algorithms may be used to ascertain the intake A/F ratio. However the present claims require the three way catalyst be disposed on a Particulate substrate where the secondary reference expressly teaches away from such a modification as the positioning of the system is designed to eliminate such need for a catalyst. As such it destroyed the rationale to combine the two references to teach the sensor in the desired location in conjunction with the coated catalyst.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1,3-4,6-8,11-19 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746